Exhibit 10.2

 

SEVERANCE AGREEMENT

 

THIS AGREEMENT, effective as of December 23, 2005, is made by and between
Stewart & Stevenson Services, Inc., a Texas corporation (the “Company”), and Max
L. Lukens (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

 

WHEREAS, the Executive and the Company are parties to that certain severance
agreement, dated February 1, 2004 (the “2004 Agreement”);

 

WHEREAS, simultaneously herewith, the Company and the Executive have entered
into a new Employment Agreement with the Executive (the “Employment Agreement”)
that extends the term of the Executive’s employment with the Company;

 

WHEREAS, in order to continue to effectuate the foregoing, the Company and
Executive wish to enter into this Agreement on the terms and conditions set
forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 


1.             DEFINED TERMS.  THE DEFINITIONS OF CAPITALIZED TERMS USED IN THIS
AGREEMENT ARE PROVIDED IN SECTION 14 HEREOF.


 


2.             TERM OF AGREEMENT.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON
THE DATE HEREOF AND SHALL CONTINUE IN EFFECT THROUGH FEBRUARY 1, 2007.


 


3.             COMPANY’S COVENANTS SUMMARIZED.  IN ORDER TO INDUCE THE EXECUTIVE
TO REMAIN IN THE EMPLOY OF THE COMPANY AND IN CONSIDERATION OF THE EXECUTIVE’S
COVENANTS SET FORTH IN SECTION 3 HEREOF, THE COMPANY AGREES, UNDER THE
CONDITIONS DESCRIBED HEREIN, TO PAY THE EXECUTIVE THE SEVERANCE PAYMENTS AND THE
OTHER PAYMENTS AND BENEFITS DESCRIBED HEREIN.  EXCEPT AS PROVIDED IN SECTION 8.1
HEREOF, NO SEVERANCE PAYMENTS SHALL BE PAYABLE UNDER THIS AGREEMENT UNLESS THERE
SHALL HAVE BEEN (OR, UNDER THE TERMS OF THE SECOND SENTENCE OF SECTION 5.1
HEREOF, THERE SHALL BE DEEMED TO HAVE BEEN) A TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM.
 THIS AGREEMENT SHALL NOT BE CONSTRUED AS CREATING AN EXPRESS OR IMPLIED
CONTRACT OF EMPLOYMENT AND, EXCEPT AS OTHERWISE

 

--------------------------------------------------------------------------------


 


AGREED IN WRITING BETWEEN THE EXECUTIVE AND THE COMPANY, THE EXECUTIVE SHALL NOT
HAVE ANY RIGHTS TO BE RETAINED IN THE EMPLOY OF THE COMPANY.


 


4.             COMPENSATION OTHER THAN SEVERANCE PAYMENTS.


 


4.1           FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM, DURING ANY
PERIOD THAT THE EXECUTIVE FAILS TO PERFORM THE EXECUTIVE’S DUTIES WITH THE
COMPANY AS A RESULT OF INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, THE COMPANY
SHALL PAY THE EXECUTIVE’S FULL SALARY TO THE EXECUTIVE AT THE RATE IN EFFECT AT
THE COMMENCEMENT OF ANY SUCH PERIOD, TOGETHER WITH ALL COMPENSATION AND BENEFITS
PAYABLE TO THE EXECUTIVE UNDER THE TERMS OF ANY COMPENSATION OR BENEFIT PLAN,
PROGRAM OR ARRANGEMENT MAINTAINED BY THE COMPANY DURING SUCH PERIOD, UNTIL THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR DISABILITY.


 


4.2           IF THE EXECUTIVE’S EMPLOYMENT SHALL BE TERMINATED FOR ANY REASON
FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM, THE COMPANY SHALL PAY THE
EXECUTIVE’S FULL SALARY TO THE EXECUTIVE THROUGH THE DATE OF TERMINATION AT THE
RATE IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OR, IF HIGHER, THE
RATE IN EFFECT IMMEDIATELY PRIOR TO THE FIRST OCCURRENCE OF AN EVENT OR
CIRCUMSTANCE CONSTITUTING GOOD REASON, TOGETHER WITH ALL COMPENSATION AND
BENEFITS PAYABLE TO THE EXECUTIVE THROUGH THE DATE OF TERMINATION UNDER THE
TERMS OF THE COMPANY’S COMPENSATION AND BENEFIT PLANS, PROGRAMS OR ARRANGEMENTS
AS IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OR, IF MORE FAVORABLE
TO THE EXECUTIVE, AS IN EFFECT IMMEDIATELY PRIOR TO THE FIRST OCCURRENCE OF AN
EVENT OR CIRCUMSTANCE CONSTITUTING GOOD REASON.


 


4.3           IF THE EXECUTIVE’S EMPLOYMENT SHALL BE TERMINATED FOR ANY REASON
FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM, THE COMPANY SHALL PAY TO THE
EXECUTIVE THE EXECUTIVE’S NORMAL POST-TERMINATION COMPENSATION AND BENEFITS AS
SUCH PAYMENTS BECOME DUE IN ACCORDANCE WITH WRITTEN PLANS.  SUCH
POST-TERMINATION COMPENSATION AND BENEFITS SHALL BE DETERMINED UNDER, AND PAID
IN ACCORDANCE WITH, THE COMPANY’S RETIREMENT, INSURANCE AND OTHER COMPENSATION
OR BENEFIT PLANS, PROGRAMS AND ARRANGEMENTS AS IN EFFECT IMMEDIATELY PRIOR TO
THE DATE OF TERMINATION OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT
IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE FIRST EVENT OR CIRCUMSTANCE
CONSTITUTING GOOD REASON.


 


4.4           UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DUE TO THE
EXECUTIVE’S DEATH OR DISABILITY FOLLOWING A CHANGE IN CONTROL AND DURING THE
TERM, THE COMPANY SHALL, WITHIN THIRTY (30) DAYS PAY TO THE EXECUTIVE (OR HIS
DESIGNATED BENEFICIARY OR LEGAL REPRESENTATIVE, IF APPLICABLE) (A) THE ACCRUED
OBLIGATION (AS DEFINED IN THE EMPLOYMENT AGREEMENT), AND (B) A LUMP SUM AMOUNT,
IN CASH, EQUAL TO THE PRODUCT OF (I) THE DISCRETIONARY BONUS (AS DEFINED IN THE
EMPLOYMENT AGREEMENT) AND (II) THE FRACTION OBTAINED BY DIVIDING THE NUMBER OF
FULL DAYS DURING THE BASE TERM (AS DEFINED IN THE EMPLOYMENT AGREEMENT) THROUGH
THE DATE OF TERMINATION BY THE TOTAL NUMBER OF DAYS CONTAINED IN THE BASE TERM.


 


4.5           UPON THE OCCURRENCE OF A CHANGE IN CONTROL ALL OPTIONS TO ACQUIRE
SHARES OF COMPANY STOCK, ALL SHARES OF RESTRICTED COMPANY STOCK AND ALL OTHER
EQUITY INCENTIVES HELD BY THE EXECUTIVE UNDER ANY PLAN OF THE COMPANY
(INCLUDING, BUT NOT LIMITED TO, THE COMPANY’S VARIOUS STOCK OPTION PLANS) SHALL
BECOME IMMEDIATELY VESTED, EXERCISABLE AND NONFORFEITABLE AND ALL CONDITIONS
THEREOF (INCLUDING, BUT NOT LIMITED TO, ANY REQUIRED HOLDING PERIODS) SHALL BE
DEEMED TO HAVE BEEN SATISFIED.

 

2

--------------------------------------------------------------------------------


 


5.             SEVERANCE.


 


5.1           IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED FOLLOWING A CHANGE IN
CONTROL AND DURING THE TERM, OTHER THAN (X) BY THE COMPANY FOR CAUSE, (Y) BY
REASON OF DEATH OR DISABILITY, OR (Z) BY THE EXECUTIVE WITHOUT GOOD REASON,
THEN, THE COMPANY SHALL PAY THE EXECUTIVE THE AMOUNTS, AND PROVIDE THE EXECUTIVE
THE BENEFITS, DESCRIBED IN THIS SECTION 5.1 (“SEVERANCE PAYMENTS”) AND SECTION
5.2, IN ADDITION TO ANY PAYMENTS AND BENEFITS TO WHICH THE EXECUTIVE IS ENTITLED
UNDER SECTION 4 HEREOF.  SOLELY FOR PURPOSES OF DETERMINING WHETHER TERMINATION
OCCURRED FOLLOWING A CHANGE IN CONTROL PURSUANT TO THIS AGREEMENT (AND WITHOUT
ANY IMPLICATION THAT A CHANGE IN CONTROL HAS IN FACT OCCURRED), THE EXECUTIVE’S
EMPLOYMENT SHALL BE DEEMED TO HAVE BEEN TERMINATED FOLLOWING A CHANGE IN CONTROL
BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE WITH GOOD REASON, IF (I) THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE PRIOR TO A
CHANGE IN CONTROL AND SUCH TERMINATION WAS AT THE REQUEST, DIRECTION OR
SUGGESTION, DIRECTLY OR INDIRECTLY, OF A PERSON WHO HAS ENTERED INTO AN
AGREEMENT OR WHO THE COMPANY CONTEMPLATES WILL ENTER INTO AN AGREEMENT WITH THE
COMPANY THE CONSUMMATION OF WHICH WOULD CONSTITUTE A CHANGE IN CONTROL OR, (II)
THE EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD REASON PRIOR TO A CHANGE IN
CONTROL AND THE CIRCUMSTANCE OR EVENT WHICH CONSTITUTES GOOD REASON OCCURS AT
THE REQUEST, DIRECTION OR SUGGESTION OF SUCH PERSON DESCRIBED IN CLAUSE (I).
 FOR PURPOSES OF ANY DETERMINATION REGARDING THE APPLICABILITY OF THE
IMMEDIATELY PRECEDING SENTENCE, ANY POSITION TAKEN BY THE EXECUTIVE SHALL BE
PRESUMED TO BE CORRECT UNLESS THE COMPANY ESTABLISHES TO THE COMMITTEE BY CLEAR
AND CONVINCING EVIDENCE THAT SUCH POSITION IS NOT CORRECT.


 


(A)          IN LIEU OF ANY FURTHER SALARY PAYMENTS TO THE EXECUTIVE FOR PERIODS
SUBSEQUENT TO THE DATE OF TERMINATION AND IN LIEU OF ANY SEVERANCE BENEFIT
OTHERWISE PAYABLE TO THE EXECUTIVE, THE COMPANY SHALL PAY TO THE EXECUTIVE A
LUMP SUM SEVERANCE PAYMENT, IN CASH, EQUAL TO $2,250,000.


 


(B)           UNTIL FEBRUARY 1, 2010, THE COMPANY SHALL ARRANGE TO PROVIDE THE
EXECUTIVE AND HIS DEPENDENTS LIFE, DISABILITY, ACCIDENT AND HEALTH AND MEDICAL
BENEFITS AND PERQUISITES (INCLUDING, BUT NOT LIMITED TO, EXECUTIVE LIFE
INSURANCE, CLUB MEMBERSHIPS, FINANCIAL PLANNING AND TAX PREPARATION, ANNUAL
PHYSICAL EXAMINATION AND CHARITABLE CONTRIBUTIONS), IN EACH CASE, SUBSTANTIALLY
SIMILAR TO THOSE PROVIDED TO THE EXECUTIVE AND HIS DEPENDENTS IMMEDIATELY PRIOR
TO THE DATE OF TERMINATION OR, IF MORE FAVORABLE TO THE EXECUTIVE, THOSE
PROVIDED TO THE EXECUTIVE AND HIS DEPENDENTS IMMEDIATELY PRIOR TO THE FIRST
OCCURRENCE OF AN EVENT OR CIRCUMSTANCE CONSTITUTING GOOD REASON, AT NO GREATER
COST TO THE EXECUTIVE THAN THE COST TO THE EXECUTIVE IMMEDIATELY PRIOR TO SUCH
DATE OR OCCURRENCE; PROVIDED, HOWEVER, THAT, UNLESS THE EXECUTIVE CONSENTS TO A
DIFFERENT METHOD (AFTER TAKING INTO ACCOUNT THE EFFECT OF SUCH METHOD ON THE
CALCULATION OF “PARACHUTE PAYMENTS” PURSUANT TO SECTION 5.2 HEREOF), SUCH
MEDICAL AND HEALTH BENEFITS SHALL BE PROVIDED THROUGH THE COMPANY’S (OR ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS) GROUP HEALTH PLAN.  UPON THE
TERMINATION OF HEALTH PLAN COVERAGE UNDER THIS SECTION 5.1(B) AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE EXECUTIVE SHALL HAVE THE RIGHT TO ELECT COBRA
CONTINUATION COVERAGE UNDER SECTION 4980B OF THE CODE (“COBRA COVERAGE”).
BENEFITS OTHERWISE RECEIVABLE BY THE EXECUTIVE PURSUANT TO THIS SECTION 5.1(B)
SHALL BE REDUCED TO THE EXTENT BENEFITS OF THE SAME TYPE ARE RECEIVED BY THE
EXECUTIVE UNDER ANY INDIVIDUAL OR GROUP POLICY OR PROGRAM, OR MADE AVAILABLE TO
THE EXECUTIVE UNDER A GROUP

 

3

--------------------------------------------------------------------------------


 


PLAN WHETHER BY REASON OF THE EMPLOYMENT OF THE EXECUTIVE OR THE EMPLOYMENT OF
THE SPOUSE OF THE EXECUTIVE PRIOR TO FEBRUARY 1, 2010 (AND ANY SUCH BENEFITS
RECEIVED BY OR MADE AVAILABLE TO THE EXECUTIVE SHALL BE REPORTED TO THE COMPANY
BY THE EXECUTIVE); PROVIDED, HOWEVER, THAT THE COMPANY SHALL REIMBURSE THE
EXECUTIVE FOR THE EXCESS, IF ANY, OF THE COST OF SUCH BENEFITS TO THE EXECUTIVE
OVER SUCH COST IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OR, IF MORE
FAVORABLE TO THE EXECUTIVE, THE FIRST OCCURRENCE OF AN EVENT OR CIRCUMSTANCE
CONSTITUTING GOOD REASON.


 


(C)           NOTWITHSTANDING ANY PROVISION OF THAT CERTAIN EMPLOYMENT AGREEMENT
BETWEEN THE COMPANY AND THE EXECUTIVE EFFECTIVE AS OF EVEN DATE HEREWITH (THE
“EMPLOYMENT AGREEMENT”), THE COMPANY SHALL PAY TO THE EXECUTIVE A LUMP SUM
AMOUNT, IN CASH, EQUAL TO THE AGGREGATE VALUE OF THE DISCRETIONARY BONUS
CONTEMPLATED BY SECTION 4(B)(II) OF THE EMPLOYMENT AGREEMENT THAT THE EXECUTIVE
WOULD HAVE EARNED AS OF THE LAST DAY OF THE BASE TERM (AS DEFINED IN THE
EMPLOYMENT AGREEMENT), ASSUMING THE ACHIEVEMENT, AT THE EXPECTED VALUE TARGET
LEVEL ($750,000), OF THE PERFORMANCE GOALS ESTABLISHED WITH RESPECT TO SUCH
AWARD (IT BEING UNDERSTOOD THAT AMOUNT BEING $750,000).


 


(D)          THE COMMITTEE (AS DEFINED BY THE STEWART & STEVENSON SERVICES, INC.
1988 NONSTATUTORY STOCK OPTION PLAN) SHALL DEEM THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT AS A RETIREMENT FOR PURPOSES OF THE STEWART & STEVENSON SERVICES,
INC. 1988 NONSTATUTORY STOCK OPTION PLAN.


 


(E)           IF A CHANGE IN CONTROL OCCURS PRIOR TO FEBRUARY 1, 2006, THE
COMPANY SHALL PAY TO THE EXECUTIVE A LUMP SUM PAYMENT, IN CASH, EQUAL TO THE
BLACK-SCHOLES VALUE, AS REASONABLY DETERMINED BY THE COMPANY AS OF THE DATE OF
THE CHANGE OF CONTROL, OF AN OPTION TO PURCHASE 5,000 SHARES OF THE COMPANY’S
COMMON STOCK, ASSUMING FOR THIS PURPOSE THE OPTION WAS GRANTED ON FEBRUARY 1,
2006, THE PER SHARE EXERCISE PRICE UNDER THE OPTION IS THE FAIR MARKET VALUE OF
A SHARE OF COMMON STOCK ON THE DATE OF THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT, THE OPTION HAS THE SAME TERMS AND CONDITIONS AS APPLIED TO THE
OPTION GRANTED BY THE COMPANY TO THE EXECUTIVE ON MARCH 31, 2004 (OTHER THAN THE
NUMBER OF SHARES SUBJECT TO THE OPTION), AND THE OPTION REMAINS OUTSTANDING FOR
THE FULL TEN YEAR TERM; AND UTILIZING THE RISK FREE INTEREST RATE, DIVIDEND
YIELD, AND EXPECTED VOLATILITY ASSUMPTIONS USED BY THE COMPANY FOR PURPOSES OF
VALUING STOCK OPTIONS FOR ITS 2005 FISCAL YEAR AS REFLECTED IN ITS FISCAL YEAR
2005 FORM 10-K FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.


 


5.2           (A)  ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING
AND EXCEPT AS SET FORTH BELOW, IN THE EVENT IT SHALL BE DETERMINED THAT ANY
PAYMENT WOULD BE SUBJECT TO THE EXCISE TAX, THEN THE EXECUTIVE SHALL BE ENTITLED
TO RECEIVE AN ADDITIONAL PAYMENT (THE “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH
THAT, AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (AND ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME
TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE
TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT OF THE
GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX (AND ANY INTEREST AND PENALTIES WITH
RESPECT THERETO) IMPOSED UPON THE PAYMENTS.  THE COMPANY’S OBLIGATION TO MAKE
GROSS-UP PAYMENTS UNDER THIS SECTION 5.2 SHALL NOT BE CONDITIONED UPON THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT.

 

4

--------------------------------------------------------------------------------


 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 5.2(C), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS SECTION 5.2, INCLUDING WHETHER AND WHEN A
GROSS-UP PAYMENT IS REQUIRED, THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE
ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY
THE AUDITOR, OR SUCH OTHER NATIONALLY RECOGNIZED CERTIFIED PUBLIC ACCOUNTING
FIRM AS MAY BE DESIGNATED BY THE EXECUTIVE (THE “ACCOUNTING FIRM”).  THE
ACCOUNTING FIRM SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE
COMPANY AND THE EXECUTIVE WITHIN 15 BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM
THE EXECUTIVE THAT THERE HAS BEEN A PAYMENT OR SUCH EARLIER TIME AS IS REQUESTED
BY THE COMPANY.  IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT
OR AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE OF CONTROL,
THE EXECUTIVE MAY APPOINT ANOTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE
THE DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE
REFERRED TO AS THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND EXPENSES OF THE
ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY GROSS-UP PAYMENT, AS
DETERMINED PURSUANT TO THIS SECTION 5.2, SHALL BE PAID BY THE COMPANY TO THE
EXECUTIVE WITHIN 5 DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION. 
ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND
THE EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION
4999 OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION BY THE ACCOUNTING FIRM
HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS THAT WILL NOT HAVE BEEN MADE BY
THE COMPANY SHOULD HAVE BEEN MADE (THE “UNDERPAYMENT”), CONSISTENT WITH THE
CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT THE COMPANY EXHAUSTS
ITS REMEDIES PURSUANT TO SECTION 5.2(C) AND THE EXECUTIVE THEREAFTER IS REQUIRED
TO MAKE A PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE
AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE
PROMPTLY PAID BY THE COMPANY TO OR FOR THE BENEFIT OF THE EXECUTIVE.


 


(C)           THE EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY
THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY
THE COMPANY OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON
AS PRACTICABLE, BUT NO LATER THAN 10 BUSINESS DAYS AFTER THE EXECUTIVE IS
INFORMED IN WRITING OF SUCH CLAIM.  THE EXECUTIVE SHALL APPRISE THE COMPANY OF
THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE
PAID.  THE EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE
30-DAY PERIOD FOLLOWING THE DATE ON WHICH THE EXECUTIVE GIVES SUCH NOTICE TO THE
COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES
WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES THE EXECUTIVE IN
WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT THE COMPANY DESIRES TO
CONTEST SUCH CLAIM, THE EXECUTIVE SHALL:


 

(I)            GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM,

 

(II)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,

 

5

--------------------------------------------------------------------------------


 

(III)         COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO
CONTEST SUCH CLAIM, AND

 

(IV)         PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM;

 


PROVIDED, HOWEVER, THAT THE COMPANY SHALL BEAR AND PAY DIRECTLY ALL COSTS AND
EXPENSES (INCLUDING ADDITIONAL INTEREST AND PENALTIES) INCURRED IN CONNECTION
WITH SUCH CONTEST, AND SHALL INDEMNIFY AND HOLD THE EXECUTIVE HARMLESS, ON AN
AFTER-TAX BASIS, FOR ANY EXCISE TAX OR INCOME TAX (INCLUDING INTEREST AND
PENALTIES) IMPOSED AS A RESULT OF SUCH REPRESENTATION AND PAYMENT OF COSTS AND
EXPENSES.  WITHOUT LIMITATION ON THE FOREGOING PROVISIONS OF THIS SECTION
5.2(C), THE COMPANY SHALL CONTROL ALL PROCEEDINGS TAKEN IN CONNECTION WITH SUCH
CONTEST, AND, AT ITS SOLE DISCRETION, MAY PURSUE OR FORGO ANY AND ALL
ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES WITH THE
APPLICABLE TAXING AUTHORITY IN RESPECT OF SUCH CLAIM AND MAY, AT ITS SOLE
DISCRETION, EITHER PAY THE TAX CLAIMED TO THE APPROPRIATE TAXING AUTHORITY ON
BEHALF OF THE EXECUTIVE AND DIRECT THE EXECUTIVE TO SUE FOR A REFUND OR CONTEST
THE CLAIM IN ANY PERMISSIBLE MANNER, AND THE EXECUTIVE AGREES TO PROSECUTE SUCH
CONTEST TO A DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN A COURT OF
INITIAL JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE COMPANY SHALL
DETERMINE; PROVIDED, HOWEVER, THAT, IF THE COMPANY PAYS SUCH CLAIM AND DIRECTS
THE EXECUTIVE TO SUE FOR A REFUND, THE COMPANY SHALL INDEMNIFY AND HOLD THE
EXECUTIVE HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE TAX OR INCOME TAX
(INCLUDING INTEREST OR PENALTIES) IMPOSED WITH RESPECT TO SUCH PAYMENT OR WITH
RESPECT TO ANY IMPUTED INCOME IN CONNECTION WITH SUCH PAYMENT; AND PROVIDED,
FURTHER, THAT ANY EXTENSION OF THE STATUTE OF LIMITATIONS RELATING TO PAYMENT OF
TAXES FOR THE TAXABLE YEAR OF THE EXECUTIVE WITH RESPECT TO WHICH SUCH CONTESTED
AMOUNT IS CLAIMED TO BE DUE IS LIMITED SOLELY TO SUCH CONTESTED AMOUNT. 
FURTHERMORE, THE COMPANY’S CONTROL OF THE CONTEST SHALL BE LIMITED TO ISSUES
WITH RESPECT TO WHICH THE GROSS-UP PAYMENT WOULD BE PAYABLE HEREUNDER, AND THE
EXECUTIVE SHALL BE ENTITLED TO SETTLE OR CONTEST, AS THE CASE MAY BE, ANY OTHER
ISSUE RAISED BY THE INTERNAL REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY.


 


(D)          IF, AFTER THE RECEIPT BY THE EXECUTIVE OF A GROSS-UP PAYMENT OR
PAYMENT BY THE COMPANY OF AN AMOUNT ON THE EXECUTIVE’S BEHALF PURSUANT TO
SECTION 5.2(C), THE EXECUTIVE BECOMES ENTITLED TO RECEIVE ANY REFUND WITH
RESPECT TO THE EXCISE TAX TO WHICH SUCH GROSS-UP PAYMENT RELATES OR WITH RESPECT
TO SUCH CLAIM, THE EXECUTIVE SHALL (SUBJECT TO THE COMPANY’S COMPLYING WITH THE
REQUIREMENTS OF SECTION 5.2(C), IF APPLICABLE) PROMPTLY PAY TO THE COMPANY THE
AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER
TAXES APPLICABLE THERETO).  IF, AFTER PAYMENT BY THE COMPANY OF AN AMOUNT ON THE
EXECUTIVE’S BEHALF PURSUANT TO SECTION 5.2(C), A DETERMINATION IS MADE THAT THE
EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE
COMPANY DOES NOT NOTIFY THE EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH
DENIAL OF REFUND PRIOR TO THE EXPIRATION OF 30 DAYS AFTER SUCH DETERMINATION,
THEN THE AMOUNT OF SUCH PAYMENT SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT
OF GROSS-UP PAYMENT REQUIRED TO BE PAID.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 5.2, THE
COMPANY MAY, IN ITS SOLE DISCRETION (BUT ONLY PURSUANT TO A GOOD FAITH
INTERPRETATION OF

 

6

--------------------------------------------------------------------------------


 


STATUTES REGARDING AN EMPLOYER’S DUTY TO WITHHOLD TAX OBLIGATIONS AND REMIT SAME
DIRECTLY TO THE TAXING AUTHORITY), WITHHOLD AND PAY OVER TO THE INTERNAL REVENUE
SERVICE OR ANY OTHER APPLICABLE TAXING AUTHORITY, FOR THE BENEFIT OF THE
EXECUTIVE, ALL OR ANY PORTION OF ANY GROSS-UP PAYMENT, AND THE EXECUTIVE HEREBY
CONSENTS TO SUCH WITHHOLDING.


 


5.3           IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED
FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM, THE COMPANY SHALL PAY TO THE
EXECUTIVE ALL LEGAL FEES AND EXPENSES INCURRED BY THE EXECUTIVE IN DISPUTING IN
GOOD FAITH ANY ISSUE HEREUNDER RELATING TO THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, IN SEEKING IN GOOD FAITH TO OBTAIN OR ENFORCE ANY BENEFIT OR RIGHT
PROVIDED BY THIS AGREEMENT OR IN CONNECTION WITH ANY TAX AUDIT OR PROCEEDING TO
THE EXTENT ATTRIBUTABLE TO THE APPLICATION OF SECTION 4999 OF THE CODE TO ANY
PAYMENT OR BENEFIT PROVIDED HEREUNDER.  SUCH PAYMENTS SHALL BE MADE WITHIN FIVE
(5) BUSINESS DAYS AFTER DELIVERY OF THE EXECUTIVE’S WRITTEN REQUESTS FOR PAYMENT
ACCOMPANIED WITH SUCH EVIDENCE OF FEES AND EXPENSES INCURRED AS THE COMPANY
REASONABLY MAY REQUIRE.


 


6.             TERMINATION PROCEDURES AND COMPENSATION DURING DISPUTE.


 


6.1           NOTICE OF TERMINATION.  AFTER A CHANGE IN CONTROL AND DURING THE
TERM, ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT (OTHER THAN BY
REASON OF DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION FROM ONE
PARTY HERETO TO THE OTHER PARTY HERETO IN ACCORDANCE WITH SECTION 9 HEREOF.  FOR
PURPOSES OF THIS AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON
AND SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE
PROVISION SO INDICATED.  FURTHER, A NOTICE OF TERMINATION FOR CAUSE IS REQUIRED
TO INCLUDE A COPY OF A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT
LESS THAN THREE-QUARTERS (3/4) OF THE COMMITTEE AT A MEETING OF THE COMMITTEE
WHICH WAS CALLED AND HELD FOR THE PURPOSE OF CONSIDERING SUCH TERMINATION (AFTER
REASONABLE NOTICE TO THE EXECUTIVE AND AN OPPORTUNITY FOR THE EXECUTIVE,
TOGETHER WITH THE EXECUTIVE’S COUNSEL, TO BE HEARD BEFORE THE COMMITTEE) FINDING
ON CLEAR AND CONVINCING EVIDENCE AND THE GOOD FAITH OPINION OF THE COMMITTEE,
THE EXECUTIVE’S EMPLOYMENT WAS TERMINATED FOR CAUSE, AND SPECIFYING THE
PARTICULARS THEREOF IN DETAIL.


 


6.2           DATE OF TERMINATION.  “DATE OF TERMINATION,” WITH RESPECT TO ANY
PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AFTER A CHANGE IN CONTROL
AND DURING THE TERM, SHALL MEAN (I) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED
FOR DISABILITY, THIRTY (30) DAYS AFTER NOTICE OF TERMINATION IS GIVEN (PROVIDED
THAT THE EXECUTIVE SHALL NOT HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF THE
EXECUTIVE’S DUTIES DURING SUCH THIRTY (30) DAY PERIOD), AND (II) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY OTHER REASON, THE DATE SPECIFIED IN
THE NOTICE OF TERMINATION (WHICH, IN THE CASE OF A TERMINATION FOR CAUSE AND, IN
THE CASE OF A TERMINATION BY THE EXECUTIVE, SHALL NOT BE LESS THAN FIFTEEN (15)
DAYS NOR MORE THAN SIXTY (60) DAYS, RESPECTIVELY, FROM THE DATE SUCH NOTICE OF
TERMINATION IS GIVEN).


 


6.3           DISPUTE CONCERNING TERMINATION.  IF WITHIN FIFTEEN (15) DAYS AFTER
ANY NOTICE OF TERMINATION IS GIVEN FOLLOWING A CHANGE IN CONTROL, OR, IF LATER,
PRIOR TO THE DATE OF TERMINATION (AS DETERMINED WITHOUT REGARD TO THIS SECTION
6.3), THE PARTY RECEIVING SUCH NOTICE OF TERMINATION NOTIFIES THE OTHER PARTY
THAT A DISPUTE EXISTS CONCERNING THE TERMINATION, THE DATE OF TERMINATION SHALL
BE EXTENDED UNTIL THE EARLIER OF (I) THE DATE ON WHICH THE TERM ENDS OR

 

7

--------------------------------------------------------------------------------


 


(II) THE DATE ON WHICH THE DISPUTE IS FINALLY RESOLVED, EITHER BY MUTUAL WRITTEN
AGREEMENT OF THE PARTIES OR BY A FINAL JUDGMENT, ORDER OR DECREE OF AN
ARBITRATOR OR A COURT OF COMPETENT JURISDICTION (WHICH IS NOT APPEALABLE OR WITH
RESPECT TO WHICH THE TIME FOR APPEAL THEREFROM HAS EXPIRED AND NO APPEAL HAS
BEEN PERFECTED); PROVIDED, HOWEVER, THAT THE DATE OF TERMINATION SHALL BE
EXTENDED BY A NOTICE OF DISPUTE ONLY IF SUCH NOTICE IS GIVEN IN GOOD FAITH AND
THE PARTY GIVING NOTICE PURSUES THE RESOLUTION OF SUCH DISPUTE WITH REASONABLE
DILIGENCE.


 


6.4           COMPENSATION DURING DISPUTE.  IF A PURPORTED TERMINATION OCCURS
FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM AND THE DATE OF TERMINATION IS
EXTENDED IN ACCORDANCE WITH SECTION 6.3 HEREOF, THE COMPANY SHALL CONTINUE TO
PAY THE EXECUTIVE THE FULL COMPENSATION IN EFFECT WHEN THE NOTICE GIVING RISE TO
THE DISPUTE WAS GIVEN (INCLUDING, BUT NOT LIMITED TO, SALARY) AND CONTINUE THE
EXECUTIVE AS A PARTICIPANT IN ALL COMPENSATION, BENEFIT AND INSURANCE PLANS IN
WHICH THE EXECUTIVE WAS PARTICIPATING WHEN THE NOTICE GIVING RISE TO THE DISPUTE
WAS GIVEN OR THOSE PLANS IN WHICH THE EXECUTIVE WAS PARTICIPATING IMMEDIATELY
PRIOR TO THE FIRST OCCURRENCE OF AN EVENT OR CIRCUMSTANCE GIVING RISE TO THE
NOTICE OF TERMINATION, IF MORE FAVORABLE TO THE EXECUTIVE, UNTIL THE DATE OF
TERMINATION, AS DETERMINED IN ACCORDANCE WITH SECTION 6.3 HEREOF.  AMOUNTS PAID
UNDER THIS SECTION 6.4 ARE IN ADDITION TO ALL OTHER AMOUNTS DUE UNDER THIS
AGREEMENT (OTHER THAN THOSE DUE UNDER SECTION 4.2 HEREOF) AND SHALL NOT BE
OFFSET AGAINST OR REDUCE ANY OTHER AMOUNTS DUE UNDER THIS AGREEMENT.


 


7.             NO MITIGATION.  THE COMPANY AGREES THAT, IF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY TERMINATES DURING THE TERM, THE EXECUTIVE IS NOT
REQUIRED TO SEEK OTHER EMPLOYMENT OR TO ATTEMPT IN ANY WAY TO REDUCE ANY AMOUNTS
PAYABLE TO THE EXECUTIVE BY THE COMPANY PURSUANT TO SECTIONS 4, 5 OR 6.4 HEREOF.
 FURTHER, THE AMOUNT OF ANY PAYMENT OR BENEFIT PROVIDED FOR IN THIS AGREEMENT
(OTHER THAN SECTION 5.1(B) HEREOF BUT INCLUDING (BUT NOT LIMITED TO) SECTION 6.4
HEREOF) SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED BY THE EXECUTIVE AS THE
RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET
AGAINST ANY AMOUNT CLAIMED TO BE OWED BY THE EXECUTIVE TO THE COMPANY, OR
OTHERWISE.


 


8.             SUCCESSORS; BINDING AGREEMENT.


 


8.1           IN ADDITION TO ANY OBLIGATIONS IMPOSED BY LAW UPON ANY SUCCESSOR
TO THE COMPANY, THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO EXPRESSLY
ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN SUCH ASSUMPTION AND AGREEMENT
PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL BE A BREACH OF THIS
AGREEMENT AND SHALL ENTITLE THE EXECUTIVE TO COMPENSATION FROM THE COMPANY IN
THE SAME AMOUNT AND ON THE SAME TERMS AS THE EXECUTIVE WOULD BE ENTITLED TO
HEREUNDER IF THE EXECUTIVE WERE TO TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR GOOD
REASON AFTER A CHANGE IN CONTROL, EXCEPT THAT, FOR PURPOSES OF IMPLEMENTING THE
FOREGOING, THE DATE ON WHICH ANY SUCH SUCCESSION BECOMES EFFECTIVE SHALL BE
DEEMED THE DATE OF TERMINATION.


 


8.2           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF THE EXECUTIVE SHALL
DIE WHILE ANY AMOUNT WOULD STILL BE

 

8

--------------------------------------------------------------------------------


 


PAYABLE TO THE EXECUTIVE HEREUNDER (OTHER THAN AMOUNTS WHICH, BY THEIR TERMS,
TERMINATE UPON THE DEATH OF THE EXECUTIVE) IF THE EXECUTIVE HAD CONTINUED TO
LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL
REPRESENTATIVES OR ADMINISTRATORS OF THE EXECUTIVE’S ESTATE.


 


9.             NOTICES.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND ALL
OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT SHALL BE IN WRITING AND SHALL
BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR MAILED BY UNITED STATES
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED, IF TO THE
EXECUTIVE, TO THE LAST ADDRESS ON THE BOOKS AND RECORDS OF THE COMPANY AND, IF
TO THE COMPANY, TO THE ADDRESS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS
EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH,
EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON ACTUAL
RECEIPT:


 

To the Company:

 

Stewart & Stevenson Services, Inc.
2707 North Loop West
Houston, Texas  77008-1088

 

Attention:  Secretary

 


10.           MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED,
WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO
IN WRITING AND SIGNED BY THE EXECUTIVE AND SUCH OFFICER AS MAY BE SPECIFICALLY
DESIGNATED BY THE COMMITTEE.  NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF
ANY BREACH BY THE OTHER PARTY HERETO OF, OR OF ANY LACK OF COMPLIANCE WITH, ANY
CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY
SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT
THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  THIS AGREEMENT SUPERSEDES ANY
OTHER AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED
(INCLUDING, WITHOUT LIMITATION, THE 2004 AGREEMENT), WITH RESPECT TO THE SUBJECT
MATTER HEREOF WHICH HAVE BEEN MADE BY EITHER PARTY, PROVIDED, HOWEVER, THAT THIS
AGREEMENT SHALL SUPERSEDE ANY AGREEMENT SETTING FORTH THE TERMS AND CONDITIONS
OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY ONLY IN THE EVENT THAT THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED ON OR FOLLOWING A CHANGE
IN CONTROL, BY THE COMPANY OTHER THAN FOR CAUSE OR BY THE EXECUTIVE FOR GOOD
REASON; AND PROVIDED FURTHER THAT ALL AGREEMENTS OTHERWISE SUPERSEDED BY THIS
AGREEMENT SHALL BE AUTOMATICALLY REINSTATED WITH FULL FORCE AND EFFECT TO THE
EXTENT THIS AGREEMENT IS TERMINATED.  NOTWITHSTANDING THE FOREGOING, THE
EXECUTIVE’S COVENANTS SET FORTH IN SECTION 9 OF THE EMPLOYMENT AGREEMENT SHALL
NOT BE SUPERSEDED BY THIS AGREEMENT BUT SHALL REMAIN IN FULL FORCE AND EFFECT IN
THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES ON OR
FOLLOWING A CHANGE IN CONTROL.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
TEXAS.  ALL REFERENCES TO SECTIONS OF THE EXCHANGE ACT OR THE CODE SHALL BE
DEEMED ALSO TO REFER TO ANY SUCCESSOR PROVISIONS TO SUCH SECTIONS.  ANY PAYMENTS
PROVIDED FOR HEREUNDER SHALL BE PAID NET OF ANY APPLICABLE WITHHOLDING REQUIRED
UNDER FEDERAL, STATE OR LOCAL LAW AND ANY ADDITIONAL WITHHOLDING TO WHICH THE
EXECUTIVE HAS AGREED.  THE OBLIGATIONS OF THE COMPANY AND THE EXECUTIVE UNDER
THIS AGREEMENT WHICH BY THEIR NATURE MAY REQUIRE EITHER PARTIAL OR TOTAL
PERFORMANCE AFTER THE EXPIRATION OF THE TERM (INCLUDING, WITHOUT LIMITATION,
THOSE UNDER SECTIONS 5 AND 6 HEREOF) SHALL SURVIVE SUCH EXPIRATION.

 

9

--------------------------------------------------------------------------------


 


11.           VALIDITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


12.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


13.           SETTLEMENT OF DISPUTES; ARBITRATION.


 


13.1         ALL CLAIMS BY THE EXECUTIVE FOR BENEFITS UNDER THIS AGREEMENT SHALL
BE DIRECTED TO AND DETERMINED BY THE COMMITTEE AND SHALL BE IN WRITING.  ANY
DENIAL BY THE COMMITTEE OF A CLAIM FOR BENEFITS UNDER THIS AGREEMENT SHALL BE
DELIVERED TO THE EXECUTIVE IN WRITING WITHIN THIRTY (30) DAYS AFTER WRITTEN
NOTICE OF THE CLAIM IS PROVIDED TO THE COMPANY IN ACCORDANCE WITH SECTION 10 AND
SHALL SET FORTH THE SPECIFIC REASONS FOR THE DENIAL AND THE SPECIFIC PROVISIONS
OF THIS AGREEMENT RELIED UPON.  THE COMMITTEE SHALL AFFORD A REASONABLE
OPPORTUNITY TO THE EXECUTIVE FOR A REVIEW OF THE DECISION DENYING A CLAIM AND
SHALL FURTHER ALLOW THE EXECUTIVE TO APPEAL TO THE COMMITTEE A DECISION OF THE
COMMITTEE WITHIN SIXTY (60) DAYS AFTER NOTIFICATION BY THE COMMITTEE THAT THE
EXECUTIVE’S CLAIM HAS BEEN DENIED.


 


13.2         ANY FURTHER DISPUTE OR CONTROVERSY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY AND ALL DISPUTES, CLAIMS
(WHETHER IN TORT, CONTRACT, STATUTORY OR OTHERWISE), BREACHES OR DISAGREEMENTS
CONCERNING THE INTERPRETATION OR APPLICATION OF THE PROVISIONS OF THIS AGREEMENT
SHALL BE RESOLVED BY ARBITRATION BEFORE A PANEL OF THREE ARBITRATORS AND
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) UNDER ITS RULES FOR
RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT.  NO ARBITRATION PROCEEDING
RELATING TO THIS AGREEMENT MAY BE INITIATED BY EITHER THE COMPANY OR THE
EXECUTIVE UNLESS THE CLAIMS REVIEW AND APPEALS PROCEDURES SPECIFIED IN SECTION
13.1 HAVE BEEN EXHAUSTED.  WITHIN TEN (10) BUSINESS DAYS OF THE INITIATION OF AN
ARBITRATION HEREUNDER, THE COMPANY AND THE EXECUTIVE WILL EACH SEPARATELY
DESIGNATE AN ARBITRATOR, AND WITHIN TWENTY (20) BUSINESS DAYS OF SELECTION, THE
APPOINTED ARBITRATORS WILL APPOINT A NEUTRAL ARBITRATOR.  ALL ARBITRATORS SHALL
BE MEMBERS OF THE NATIONAL PANEL OF EMPLOYMENT ARBITRATORS MAINTAINED BY THE
AAA.  THE ARBITRATORS SHALL ISSUE THEIR WRITTEN DECISION (INCLUDING A STATEMENT
OF FINDING OF FACTS) WITHIN THIRTY (30) DAYS FROM THE DATE OF THE CLOSE OF THE
ARBITRATION HEARING.  THE DECISION OF THE ARBITRATORS SELECTED HEREUNDER WILL BE
FINAL AND BINDING ON BOTH PARTIES.  THIS ARBITRATION PROVISION IS EXPRESSLY MADE
PURSUANT TO AND SHALL BE GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C.
SECTIONS 1-16 (OR REPLACEMENT OR SUCCESSOR STATUTE).  PURSUANT TO SECTION 9 OF
THE FEDERAL ARBITRATION ACT, THE COMPANY AND THE EXECUTIVE AGREE THAT A JUDGMENT
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS MAY BE
ENTERED UPON THE AWARD MADE PURSUANT TO THE ARBITRATION.


 


14.           DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS INDICATED BELOW:


 


(A)          “ACCOUNTING FIRM” HAS THE MEANING SET FORTH IN SECTION 5.2(B)
HEREOF.

 

10

--------------------------------------------------------------------------------


 


(B)           “ACCRUED OBLIGATION” HAS THE MEANING SET FORTH IN SECTION 8(A) OF
THE EMPLOYMENT AGREEMENT.


 


(C)           “AFFILIATE” SHALL HAVE THE MEANING SET FORTH IN RULE 12B-2
PROMULGATED UNDER SECTION 12 OF THE EXCHANGE ACT.


 


(D)          “AUDITOR” SHALL MEAN THE ACCOUNTING FIRM WHICH WAS, IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL, THE COMPANY’S INDEPENDENT AUDITOR.


 


(E)           “BASE AMOUNT” SHALL HAVE THE MEANING SET FORTH IN SECTION
280G(B)(3) OF THE CODE.


 


(F)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


(G)           “BUSINESS COMBINATION” HAS THE MEANING SET FORTH IN SECTION
14(F)(III) HEREOF.


 


(H)          “CAUSE” FOR TERMINATION BY THE COMPANY OF THE EXECUTIVE’S
EMPLOYMENT SHALL MEAN (I) THE WILLFUL AND CONTINUED FAILURE BY THE EXECUTIVE TO
SUBSTANTIALLY PERFORM THE EXECUTIVE’S DUTIES WITH THE COMPANY (OTHER THAN ANY
SUCH FAILURE RESULTING FROM THE EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL
ILLNESS OR ANY SUCH ACTUAL OR ANTICIPATED FAILURE AFTER THE ISSUANCE OF A NOTICE
OF TERMINATION FOR GOOD REASON BY THE EXECUTIVE PURSUANT TO SECTION 6.1 HEREOF)
AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE EXECUTIVE
BY THE BOARD, WHICH DEMAND SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD
BELIEVES THAT THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE EXECUTIVE’S
DUTIES, OR (II) THE WILLFUL ENGAGING BY THE EXECUTIVE IN CONDUCT WHICH IS
DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE COMPANY OR ITS SUBSIDIARIES,
MONETARILY OR OTHERWISE.  FOR PURPOSES OF CLAUSES (I) AND (II) OF THIS
DEFINITION, (X) NO ACT, OR FAILURE TO ACT, ON THE EXECUTIVE’S PART SHALL BE
DEEMED “WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE, BY THE EXECUTIVE IN BAD
FAITH AND WITHOUT REASONABLE BELIEF THAT THE EXECUTIVE’S ACT, OR FAILURE TO ACT,
WAS IN THE BEST INTEREST OF THE COMPANY AND (Y) THE EXECUTIVE HAS RECEIVED
WRITTEN NOTICE FROM THE COMPANY OF THE SPECIFIC CONDUCT ASSERTED AS CAUSE FOR
TERMINATION AND HAS THIRTY (30) BUSINESS DAYS TO REMEDY ANY SUCH OCCURRENCE
OTHERWISE CONSTITUTING CAUSE.


 


(I)            A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF THE
EVENT SET FORTH IN ANY ONE OF THE FOLLOWING PARAGRAPHS SHALL HAVE OCCURRED:


 

(I)            THE ACQUISITION BY ANY PERSON OF BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 35% OR MORE OF
EITHER (A) THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (THE
“OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”);
PROVIDED, HOWEVER, THAT, FOR PURPOSES OF THIS SECTION 14(F), THE FOLLOWING
ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF CONTROL:  (I) ANY

 

11

--------------------------------------------------------------------------------


 

ACQUISITION DIRECTLY FROM THE COMPANY, (II) ANY ACQUISITION BY THE COMPANY,
(III) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED
OR MAINTAINED BY THE COMPANY OR ANY AFFILIATED COMPANY OR (IV) ANY ACQUISITION
BY ANY CORPORATION PURSUANT TO A TRANSACTION THAT COMPLIES WITH SECTIONS
14(F)(III)(A), 14(F)(III)(B) AND 14(F)(III)(C);

 

(II)           ANY TIME AT WHICH INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL
BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION
FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST
TWO THIRDS (2/3) OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE
CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT
EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD; OR

 

(III)         CONSUMMATION OF A REORGANIZATION, MERGER, STATUTORY SHARE EXCHANGE
OR CONSOLIDATION OR SIMILAR CORPORATE TRANSACTION INVOLVING THE COMPANY OR ANY
OF ITS SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY, OR THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER
ENTITY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH, A “BUSINESS
COMBINATION”), IN EACH CASE UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (A) ALL
OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES THAT WERE THE BENEFICIAL
OWNERS OF THE OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY
VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY
OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE THEN-OUTSTANDING SHARES OF
COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE
MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING,
WITHOUT LIMITATION, A CORPORATION THAT, AS A RESULT OF SUCH TRANSACTION, OWNS
THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY
OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS
THEIR OWNERSHIP IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE
OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES,
AS THE CASE MAY BE, (B) NO PERSON (EXCLUDING ANY CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE
COMPANY OR SUCH CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION)
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 35% OR MORE OF, RESPECTIVELY, THE
THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED
PRIOR TO THE BUSINESS COMBINATION, AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF
THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD PROVIDING FOR SUCH BUSINESS
COMBINATION; OR

 

12

--------------------------------------------------------------------------------


 

(IV)         APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


(J)            “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME.


 


(K)          “COMMITTEE” SHALL MEAN (I) THE INDIVIDUALS (NOT FEWER THAN THREE IN
NUMBER) WHO, ON THE DATE SIX MONTHS BEFORE A CHANGE IN CONTROL, CONSTITUTE THE
COMPENSATION COMMITTEE OF THE BOARD, PLUS (II) IN THE EVENT THAT FEWER THAN
THREE INDIVIDUALS ARE AVAILABLE FROM THE GROUP SPECIFIED IN CLAUSE (I) ABOVE FOR
ANY REASON, SUCH INDIVIDUALS AS MAY BE APPOINTED BY THE INDIVIDUAL OR
INDIVIDUALS SO AVAILABLE (INCLUDING FOR THIS PURPOSE ANY INDIVIDUAL OR
INDIVIDUALS PREVIOUSLY SO APPOINTED UNDER THIS CLAUSE (II)); PROVIDED, HOWEVER,
THAT THE MAXIMUM NUMBER OF INDIVIDUALS CONSTITUTING THE COMMITTEE SHALL NOT
EXCEED SIX (6).


 


(L)           “COMPANY” SHALL MEAN STEWART & STEVENSON SERVICES, INC. AND,
EXCEPT IN DETERMINING UNDER SECTION 14(G) HEREOF WHETHER OR NOT ANY CHANGE IN
CONTROL OF THE COMPANY HAS OCCURRED, SHALL INCLUDE ANY SUCCESSOR TO ITS BUSINESS
AND/OR ASSETS WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF
LAW, OR OTHERWISE.


 


(M)         “DATE OF TERMINATION” SHALL HAVE THE MEANING SET FORTH IN SECTION
6.2 HEREOF.


 


(N)          “DISABILITY” SHALL BE DEEMED THE REASON FOR THE TERMINATION BY THE
COMPANY OF THE EXECUTIVE’S EMPLOYMENT, IF, AS A RESULT OF THE EXECUTIVE’S
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, THE EXECUTIVE SHALL HAVE BEEN
ABSENT FROM THE FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES WITH THE COMPANY
FOR A PERIOD OF SIX (6) CONSECUTIVE MONTHS, THE COMPANY SHALL HAVE GIVEN THE
EXECUTIVE A NOTICE OF TERMINATION FOR DISABILITY, AND, WITHIN THIRTY (30) DAYS
AFTER SUCH NOTICE OF TERMINATION IS GIVEN, THE EXECUTIVE SHALL NOT HAVE RETURNED
TO THE FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES.


 


(O)          “EXCISE TAX” SHALL MEAN THE EXCISE TAX IMPOSED BY SECTION 4999 OF
THE CODE, TOGETHER WITH ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH
EXCISE TAX.


 


(P)           “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME.


 


(Q)          “EXECUTIVE” SHALL MEAN THE INDIVIDUAL NAMED IN THE FIRST PARAGRAPH
OF THIS AGREEMENT.


 


(R)           “EXTENSION DATE” SHALL HAVE THE MEANING SET FORTH IN SECTION 2
HEREOF.


 


(S)           “GOOD REASON” FOR TERMINATION BY THE EXECUTIVE OF THE EXECUTIVE’S
EMPLOYMENT SHALL MEAN THE OCCURRENCE (WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN
CONSENT) AFTER ANY CHANGE IN CONTROL, OR PRIOR TO A CHANGE IN CONTROL UNDER THE

 

13

--------------------------------------------------------------------------------


 


CIRCUMSTANCES DESCRIBED IN CLAUSE (II) OF THE SECOND SENTENCE OF SECTION 5.1
HEREOF OF ANY ONE OF THE FOLLOWING ACTS BY THE COMPANY, OR FAILURES BY THE
COMPANY TO ACT, UNLESS, IN THE CASE OF ANY ACT OR FAILURE TO ACT DESCRIBED IN
PARAGRAPH (I), (V), (VI) OR (VII) BELOW, SUCH ACT OR FAILURE TO ACT IS CORRECTED
PRIOR TO THE DATE OF TERMINATION SPECIFIED IN THE NOTICE OF TERMINATION GIVEN IN
RESPECT THEREOF:


 

(I)            THE ASSIGNMENT TO THE EXECUTIVE OF ANY DUTIES INCONSISTENT WITH
THE EXECUTIVE’S STATUS AS A SENIOR EXECUTIVE OFFICER OF THE COMPANY OR A
SUBSTANTIAL ADVERSE ALTERATION IN THE NATURE OR STATUS OF THE EXECUTIVE’S
RESPONSIBILITIES FROM THOSE IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL
(INCLUDING, WITHOUT LIMITATION, THAT THE EXECUTIVE NO LONGER SERVES AS THE CHIEF
EXECUTIVE OFFICER OF A PUBLIC COMPANY);

 

(II)           A REDUCTION BY THE COMPANY IN THE EXECUTIVE’S ANNUAL BASE SALARY
AS IN EFFECT ON THE DATE HEREOF OR AS THE SAME MAY BE INCREASED FROM TIME TO
TIME EXCEPT FOR ACROSS-THE-BOARD SALARY REDUCTIONS SIMILARLY AFFECTING ALL
SENIOR EXECUTIVES OF THE COMPANY AND ALL SENIOR EXECUTIVES OF ANY PERSON IN
CONTROL OF THE COMPANY;

 

(III)         THE RELOCATION OF THE EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT TO
A LOCATION MORE THAN 50 MILES FROM THE EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OR THE COMPANY’S REQUIRING THE
EXECUTIVE TO BE BASED ANYWHERE OTHER THAN SUCH PRINCIPAL PLACE OF EMPLOYMENT (OR
PERMITTED RELOCATION THEREOF) EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S
BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH THE EXECUTIVE’S PRESENT
BUSINESS TRAVEL OBLIGATIONS;

 

(IV)         THE FAILURE BY THE COMPANY TO PAY TO THE EXECUTIVE ANY PORTION OF
THE EXECUTIVE’S CURRENT COMPENSATION EXCEPT PURSUANT TO AN ACROSS-THE-BOARD
COMPENSATION DEFERRAL SIMILARLY AFFECTING ALL SENIOR EXECUTIVES OF THE COMPANY
AND ALL SENIOR EXECUTIVES OF ANY PERSON IN CONTROL OF THE COMPANY, OR TO PAY TO
THE EXECUTIVE ANY PORTION OF AN INSTALLMENT OF DEFERRED COMPENSATION UNDER ANY
DEFERRED COMPENSATION PROGRAM OF THE COMPANY, WITHIN SEVEN (7) DAYS OF THE DATE
SUCH COMPENSATION IS DUE;

 

(V)           THE FAILURE BY THE COMPANY TO CONTINUE IN EFFECT ANY COMPENSATION
PLAN IN WHICH THE EXECUTIVE PARTICIPATES IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL WHICH IS MATERIAL TO THE EXECUTIVE’S TOTAL COMPENSATION, INCLUDING BUT
NOT LIMITED TO THE COMPANY’S STOCK OPTION PLANS OR ANY SUBSTITUTE PLANS ADOPTED
PRIOR TO THE CHANGE IN CONTROL, UNLESS AN EQUITABLE ARRANGEMENT (EMBODIED IN AN
ONGOING SUBSTITUTE OR ALTERNATIVE PLAN) HAS BEEN MADE WITH RESPECT TO SUCH PLAN,
OR THE FAILURE BY THE COMPANY TO CONTINUE THE EXECUTIVE’S PARTICIPATION THEREIN
(OR IN SUCH SUBSTITUTE OR ALTERNATIVE PLAN) ON A BASIS NOT MATERIALLY LESS
FAVORABLE, BOTH IN TERMS OF THE AMOUNT OR TIMING OF PAYMENT OF BENEFITS PROVIDED
AND THE LEVEL OF THE EXECUTIVE’S PARTICIPATION RELATIVE TO OTHER PARTICIPANTS,
AS EXISTED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL;

 

14

--------------------------------------------------------------------------------


 

(VI)         THE FAILURE BY THE COMPANY TO CONTINUE TO PROVIDE THE EXECUTIVE
WITH BENEFITS SUBSTANTIALLY SIMILAR TO THOSE ENJOYED BY THE EXECUTIVE UNDER ANY
OF THE COMPANY’S PENSION, SAVINGS, LIFE INSURANCE, MEDICAL, HEALTH AND ACCIDENT,
OR DISABILITY PLANS IN WHICH THE EXECUTIVE WAS PARTICIPATING IMMEDIATELY PRIOR
TO THE CHANGE IN CONTROL (EXCEPT FOR ACROSS THE BOARD CHANGES SIMILARLY
AFFECTING ALL SENIOR EXECUTIVES OF THE COMPANY AND ALL SENIOR EXECUTIVES OF ANY
PERSON IN CONTROL OF THE COMPANY), THE TAKING OF ANY OTHER ACTION BY THE COMPANY
WHICH WOULD DIRECTLY OR INDIRECTLY MATERIALLY REDUCE ANY OF SUCH BENEFITS OR
DEPRIVE THE EXECUTIVE OF ANY MATERIAL FRINGE BENEFIT OR PERQUISITE ENJOYED BY
THE EXECUTIVE AT THE TIME OF THE CHANGE IN CONTROL, OR THE FAILURE BY THE
COMPANY TO PROVIDE THE EXECUTIVE WITH THE NUMBER OF PAID VACATION DAYS TO WHICH
THE EXECUTIVE IS ENTITLED ON THE BASIS OF YEARS OF SERVICE WITH THE COMPANY IN
ACCORDANCE WITH THE COMPANY’S NORMAL VACATION POLICY IN EFFECT AT THE TIME OF
THE CHANGE IN CONTROL; OR

 

(VII)        ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WHICH IS
NOT EFFECTED PURSUANT TO A NOTICE OF TERMINATION SATISFYING THE REQUIREMENTS OF
SECTION 6.1 HEREOF; FOR PURPOSES OF THIS AGREEMENT, NO SUCH PURPORTED
TERMINATION SHALL BE EFFECTIVE.

 

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness.  The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

 

For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Committee by clear and convincing evidence
that Good Reason does not exist.

 


(T)           “GROSS-UP PAYMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.2
HEREOF.


 


(U)          “INCUMBENT BOARD” HAS THE MEANING SET FORTH IN SECTION 14(F)(II)
HEREOF.


 


(V)           “NOTICE OF TERMINATION” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.1 HEREOF.


 


(W)         “OUTSTANDING COMPANY COMMON STOCK” HAS THE MEANING SET FORTH IN
SECTION 14(F)(I) HEREOF.


 


(X)          “OUTSTANDING COMPANY VOTING STOCK” HAS THE MEANING SET FORTH IN
SECTION 14(F)(I) HEREOF.


 


(Y)           “PAYMENT” SHALL MEAN ANY PAYMENT OR DISTRIBUTION IN THE NATURE OF
COMPENSATION (WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE CODE) TO OR FOR
THE BENEFIT OF THE EXECUTIVE, WHETHER PAID OR PAYABLE PURSUANT TO THIS AGREEMENT
OR OTHERWISE.

 

15

--------------------------------------------------------------------------------


 


(Z)           “PERSON” SHALL HAVE THE MEANING GIVEN IN SECTION 3(A)(9) OF THE
EXCHANGE ACT, AS MODIFIED AND USED IN SECTIONS 13(D) AND 14(D) THEREOF, EXCEPT
THAT SUCH TERM SHALL NOT INCLUDE (I) THE COMPANY OR ANY OF ITS SUBSIDIARIES,
(II) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT
PLAN OF THE COMPANY OR ANY OF ITS AFFILIATES, (III) AN UNDERWRITER TEMPORARILY
HOLDING SECURITIES PURSUANT TO AN OFFERING OF SUCH SECURITIES, OR (IV)A
CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY.


 


(AA)       “SEVERANCE PAYMENTS” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.1
HEREOF.


 


(BB)        “TERM” SHALL MEAN THE PERIOD OF TIME DESCRIBED IN SECTION 2 HEREOF.


 


(CC)        “UNDERPAYMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.2(B)
HEREOF.


 


15.           SECTION 409A OF THE CODE.  TO THE EXTENT THAT ANY PAYMENT OR
BENEFIT UNDER THIS AGREEMENT WOULD BE DEEMED TO BE DEFERRED COMPENSATION SUBJECT
TO THE REQUIREMENTS OF SECTION 409A OF THE CODE THAT DOES NOT COMPLY WITH SUCH
REQUIREMENTS, THE COMPANY AND THE EXECUTIVE SHALL AMEND THIS AGREEMENT (IN A
MANNER THAT AS CLOSELY AS PRACTICABLE ACHIEVES THE ORIGINAL INTENT OF THIS
AGREEMENT) SO THAT SUCH PAYMENT OR BENEFIT WILL BE MADE IN ACCORDANCE WITH SUCH
REQUIREMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN THE EVENT
THAT IT IS DETERMINED THAT ANY PAYMENT PURSUANT TO SECTIONS 4 OR 5 THAT IS TO
OTHERWISE BE MADE UPON OR SHORTLY FOLLOWING TERMINATION OF EMPLOYMENT CANNOT BE
MADE PRIOR TO THE SIX-MONTH ANNIVERSARY OF SUCH TERMINATION BECAUSE THE
EXECUTIVE IS A “KEY EMPLOYEE” (AS DEFINED IN SECTION 1.409A-1(I)(1) OF THE
CODE), SUCH PAYMENT SHALL BE PAID ON THE FIRST BUSINESS DAY FOLLOWING SUCH
SIX-MONTH ANNIVERSARY.  TO THE EXTENT THAT THE BENEFITS TO BE PROVIDED TO THE
EXECUTIVE UNDER SECTION 8(E)(IV) ARE SO DELAYED, THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO PROVIDE THAT SUCH BENEFITS SHALL BE REINSTATED AS IF
IN EFFECT AS OF THE DATE OF EXECUTIVE’S TERMINATION (E.G., FOR PURPOSES OF ANY
PRE-EXISTING CONDITION) IMMEDIATELY FOLLOWING THE SIX MONTH ANNIVERSARY OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT.  THE PARTIES AGREE THAT THE EXECUTIVE
SHALL BE ENTITLED TO COBRA COVERAGE DURING THE SIX MONTH PERIOD FOLLOWING THE
DATE OF EXECUTIVE’S TERMINATION, AND THE COMPANY AGREES TO REIMBURSE THE
EXECUTIVE FOR ANY COMPANY PORTIONS OF SUCH COBRA COVERAGE WHICH THE COMPANY IS
OBLIGATED TO PAY PURSUANT TO THIS AGREEMENT IN THE SEVENTH MONTH FOLLOWING THE
DATE OF TERMINATION.

 

16

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AS OF THE
DATE ABOVE FIRST WRITTEN.

 

 

 

STEWART & STEVENSON SERVICES, INC.

 

 

 

 

 

By:

/s/ Carl B. King

 

 

 

Carl B. King

 

 

 

Senior Vice President, Secretary,

 

 

 

and General Counsel

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Max L. Lukens

 

 

17

--------------------------------------------------------------------------------